            Case 1:20-cr-00305-LDH Document 23 Filed 09/18/20 Page 1 of 1 PageID #: 68
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                              USA                              )
                             Plaintiff                         )
                                v.                             )      Case No.     20 CR 305 (LDH)
                        Karl Jordan, Jr.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Karl Jordan, Jr.                                                                                             .


Date:          09/18/2020                                                                 /s/ John A Diaz
                                                                                         Attorney’s signature


                                                                                      John A. Diaz, 4405783
                                                                                     Printed name and bar number


                                                                                     225 Broadway, Suite 715
                                                                                       New York, NY 10007

                                                                                               Address

                                                                                     johnadiazlaw@gmail.com
                                                                                            E-mail address

                                                                                          (212) 227-8208
                                                                                          Telephone number

                                                                                          (212) 566-8165
                                                                                             FAX number
